Stolz, Judge.
1. In this suit on an open account the trial judge, sitting without a jury, rendered judgment in favor of the defendant. In such cases the judgment will not be disturbed if it is supported by any evidence., Stallings v. Britt, 204 Ga. 250 (3) (49 SE2d 517).
Here there was evidence that, while the charge account was in the defendant’s name, it would not have been approved without the husband’s credit, since the defendant had no income. Also, whether the items charged by the defendant constituted "necessaries” or not, is a question of fact which was resolved in her favor by the judge as the trior of fact.
2. The trial judge did not commit reversible error in limiting the plaintiffs counsel’s cross-examination of the defendant. A party is always entitled to a thorough and sifting cross-examination of the witnesses called *381against him. Code § 38-1705. However, this right is limited to matters that are relevant to the issues on trial. Bass v. Bass, 222 Ga. 378 (2a) (149 SE2d 818). No reversible error is shown in refusing to allow counsel to cross-examine the defendant regarding "excessive purchases [made] all during the time following the divorce decree and second temporary alimony agreement,” when it appears from the record that the charges in question were made prior to either event.
Submitted February 13, 1973
— Decided March 2, 1973.
Schwall & Heuett, Stan M. Lefco, for appellant.
Weltner, Kidd & Crumbley, Charles L. Weltner, for appellee.

Judgment affirmed.


Eberhardt, P. J., and Pannell, J., concur.